United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                        May 16, 2007

                                                                Charles R. Fulbruge III
                               No. 06-10806                             Clerk
                             Summary Calendar




STEVE G. TEPP,

                                         Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                         Respondent-Appellee.



                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                           No. 4:06-CV-284
                        --------------------



Before DAVIS, SMITH, and OWEN, Circuit Judges.

PER CURIAM:*

     Steve Tepp, a Texas prisoner, filed a 28 U.S.C. § 2254 habeas

corpus petition to challenge his conviction and sentence. The dis-

trict court dismissed for want of prosecution.           Tepp seeks a cer-

tificate of appealability (“COA”) to appeal the dismissal.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10806
                                -2-

     To obtain a COA, Tepp must show “that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.”   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

The record does not reflect that Tepp engaged in delay or contuma-

cious conduct.   See Long v. Simmons, 77 F.3d 878, 879-80 (5th Cir.

1996); Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 n.6 (5th Cir.

1992).   Consequently, he has established that reasonable jurists

would debate whether the district court correctly dismissed his

petition for want of prosecution.    See Long, 77 F.3d at 879-80;

Berry, 975 F.2d at 1191 n.6.   Based on the materials of record, it

is impossible to determine whether reasonable jurists would debate

whether Tepp presents valid claims of a constitutional deprivation.

See Houser v. Dretke, 395 F.3d 560, 562 (5th Cir. 2004).

     Consequently, the motion for a COA is GRANTED, the judgment is

VACATED, and the case is REMANDED for further proceedings consis-

tent with this ruling.   All other outstanding motions are DENIED.

We express no view on the merits of Tepp’s claims or on what pro-

cedures the district court should use to resolve them.